BLODGETT, I>. J.
Heard upon defendant’s motion for a new trial after verdict of a jury for plaintiff for $1,492.82.
Action was brought to recover upon a building contract.
The defense was that the work was* not done in a workmanlike manner, which necessitated the expenditure on the part of defendant of $420.87 to correct work claimed to have been improperly done, and also a further sum of $054 to repair ceilings, floors and sheathings.
The great difficulty in the case for the defendant is that he employed a carpenter and contractor two years after the work was completed to do the repairs claimed to be necessary by reason of the work of the original contractor. This person testified as to the work he did and as to the quantity of clapboards he was compelled to take off and replace, and it was shown by experts that no such number of clapboards as he claimed were removed could possibly have been originally *179placed. Tliis palpable exaggeration no doubt caused the jury to put little confidence in bis testimony as to inferior workmanship.
For plaintiffs: Terence M. O’Reilly.
For defendant: E. Raymond Walsb.
There was an item for building up a gutter and installing a conductor on tbe west side of tbe bouse, admitted to be necessary by Grade owing to sagging on said west side. Tbe sum of $94 would seem a liberal amount to allow for tbis work.
Unless witbin four days after notice of tbe filing of tbis rescript plaintiff remits all of said verdict in excess of $1,398.82, a new trial will be granted.